DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizokawa (US 6,230,111) in view of Barsness et al. (US 2007/0265090), and further in view of Iwanami (US 2017/0372236).
As per claim 1, Mizokawa discloses an apparatus comprising: 
a processor (Figure 2, item A); and 
a memory coupled with the processor (where processor memory is inherently used to store instructions to execute processing), the memory storing executable 
obtaining first information about an object over a first period wherein the first information comprises information generated by the object (col. 4, line 8-20 where the first information includes senses signals of user’s command and the pseudo-personality is form based on a predetermined period of time); 
obtaining third information about the object over the first period, wherein the third information is generated by a sensor in proximity to the object (col. 5, line 20-34 where sensors detects environmental effects);
comparing the first information to usage factors (col. 17, line 51-54 where the frequency of the occurrence of each emotion is considered);
comparing the third information to environmental factors (col. 4, line 36-67 where behavior pattern and environmental information are considered; col. 9, line 16-28 where the level of emotions depends on the environment; col. 10, line 6-14 where emotions are compared to a threshold);  
based on the comparing, scoring the first information, second information and third information on a personality scale (col. 8, line 5-62 where the level of each preliminary personality is set; since the level of each preliminary personality is a set, it is based on a plurality of information, therefore, it would have been obvious to one of ordinary skill in the art to consider a first, a second and a third information according to a designer’s need for the purpose of deciding a personality); and 

Mizokawa discloses obtaining an information about an object over a period. It is noted Mizokawa does not explicitly teach interactions of the object with one or more additional objects; and comparing the second information to interaction factors. However, this is known in the art as taught by Barsness et al., hereinafter Barsness. Barsness discloses a personality trait determining method in which it is determined based on a user’s interaction with various type of objects ([0050]).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Barsness into Mizokawa because Mizokawa discloses a method of personizing an object and Barsness discloses a personality could be assigned to an object based on interactions with other objects for the purpose of providing a more personized experience.
It is noted Mizokawa and Barsness do not explicitly teach the interaction could be between object and additional objects. However, this is known in the art as taught by Iwanami. Iwanami discloses an information processing system in which the personality of character could be calculated based on an interaction history between the objects when people and objects are regarded as objects ([0051]).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Iwanami into Mizokawa and Barsness because Mizokawa and Barsness disclose a method of personizing an object and Iwanami discloses a personality could 

As per claim 7, Mizokawa, Barsness and Iwanami demonstrated all the elements as disclosed in claim 1, and Mizokawa further discloses wherein the first information about the object over the first period is from a camera in proximity (col. 6, line 19).  
Claims 8 and 14 are medium claims with limitations similar to claims 1 and 7, respectively, therefore are similarly rejected as claims 1 and 7, respectively.
As per claim 15, Mizokawa discloses a system comprising: 
a mobile device (Figure 2); and  19 4812-0577-1941.32019-0512 / 101900.002274PATENT 
a network device communicatively connected with the mobile device (col. 7, line 32-40), the network device comprising the rest of the limitation similar to claim 1, therefore is similarly rejected as claim 1.

Claims 2, 3, 6, 9, 10, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizokawa (US 6,230,111), Barsness et al. and Iwanami as applied to claim 1 above, and further in view of Garin et al. (US 2012/0176525).
As per claim 2, Mizokawa, Barsness and Iwanami demonstrated all the elements as disclosed in claim 1.
It is noted Mizokawa, Barsness and Iwanami do not explicitly teach wherein assigning the personality to the object comprises 
assigning an avatar to the object, and the operations further comprising providing instructions to display the avatar via augmented reality. However, this is known in the 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Garin into Mizokawa, Barsness and Iwanami because Mizokawa, Barsness and Iwanami disclose a method of personizing an object and Garin discloses an avatar can be used to represent a personized object for the purpose of providing a more personized experience.
As per claim 3, Mizokawa, Barsness and Iwanami demonstrated all the elements as disclosed in claim 1.
It is noted Mizokawa, Barsness and Iwanami do not explicitly teach the operations further comprising based on the personality of the object, automatically posting information associated with the personality of the object. However, this is known in the art as taught by Garin. Garin discloses a method representing a personalized object in which the object related posting may be an avatar, portrait or icon ([0044]).  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Garin into Mizokawa, Barsness and Iwanami because Mizokawa, Barsness and Iwanami disclose a method of personalizing an object and Garin discloses information relating to a personalized object can be presented for the purpose of providing a more personized experience.
As per claim 6, Mizokawa, Barsness and Iwanami demonstrated all the elements as disclosed in claim 1.

It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Garin into Mizokawa, Barsness and Iwanami because Mizokawa, Barsness and Iwanami disclose a method of personizing an object and Garin discloses a voice output can be used to represent a personized object for the purpose of providing a more personized experience.
Claims 9, 10 and 13 are medium claims with limitation similar to claims 6, 3, 2, respectively, therefore are similarly rejected as claim 6, 3, and 2, respectively.
Claims 16, 17 and 20 are system claims similar to claims 6, 3 and 2, respectively, therefore are similarly rejected as claims 6, 3 and 2, respectively.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mizokawa (US 6,230,111), Barsness et al. and Iwanami as applied to claim 1 above, and further in view of Wouk (US 2014/0279288).
As per claim 4, Mizokawa, Barsness and Iwanami demonstrated all the elements as disclosed in claim 1.
It is noted Mizokawa, Barsness and Iwanami do not explicitly teach the operations further comprising based on the personality of the object, sending a request to post information about the object to social media. However, this is known in the art as 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Wouk into Mizokawa, Barsness and Iwanami because Mizokawa, Barsness and Iwanami disclose a method of personalizing an object and Wouk discloses information relating to a personalized object can be presented for the purpose of providing a more personized social experience.
Claim 11 is a medium claim with limitation similar to claim 4, therefore is similarly rejected as claim 4.
Claim 18 is a system claim with limitation similar to claim 4, therefore is similarly rejected as claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizokawa (US 6,230,111), Barsness et al. and Iwanami as applied to claim 1 above, and further in view of DeLuca et al. (US 2019/0173826).
As per claim 5, Mizokawa, Barsness and Iwanami demonstrated all the elements as disclosed in claim 1.
It is noted Mizokawa, Barsness and Iwanami do not explicitly teach wherein the personality comprises 
introversion; and based on the personality, sending a reduced number of alerts associated with the object. However, this is known in the art as taught by DeLuca et al., hereinafter DeLuca. DeLuca discloses a method of alert modification on social media in which alert modification based on the interest on an user ([0048] where the alerts could 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of DeLuca into Mizokawa, Barsness and Iwanami because Mizokawa, Barsness and Iwanami disclose a method of personalizing an object and DeLuca discloses information relating to a personalized object can be presented for the purpose of providing a more personized social experience.
Claim 12 is a medium claim with limitation similar to claim 5, therefore is similarly rejected as claim 5.
Claim 19 is a system claim with limitation similar to claim 5, therefore is similarly rejected as claim 5.
Response to Arguments
Applicant’s arguments, see Argument, filed October 18, 2021, with respect to the rejection(s) of claims 1, 8 and 15 under Mizokawa (US 6,230,111) in view of Barsness et al. (US 2007/0265090) and have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mizokawa and Barsness et al. (US 2007/0265090) and further in view of Iwanami (US 2017/0372236).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        November 20, 2021